                                          Case 2:18-cv-01072-MCE-AC Document 119 Filed 02/24/21 Page 1 of 3


                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          AMERIPRISE AUTO & HOME INSURANCE AGENCY, INC. and
                                      7   IDS PROPERTY CASUALTY INSURANCE COMPANY

                                      8   Kamlesh Banga
                                          P.O. Box 5656
                                      9   Vallejo, CA 94591
                                          Telephone: (707) 342 – 1692
                                     10

                                     11   PLAINTIFF IN PRO PER
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13                             UNITED STATES DISTRICT COURT

                                     14                             EASTERN DISTRICT OF CALIFORNIA

                                     15

                                     16   KAMLESH BANGA,                              Case No. 2:18-cv-01072-MCE-AC
                                     17                Plaintiff,                     STIPULATION TO EXTEND
                                                                                      DEADLINES FOR DEPOSITIONS
                                     18         vs.                                   AND DISPOSITIVE MOTIONS;
                                                                                      [PROPOSED] ORDER
                                     19   AMERIPRISE AUTO & HOME INSURANCE
                                          AGENCY AND DOES 1 through 10 inclusive
                                     20
                                                       Defendant.
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                             STIPULATION TO EXTEND DEADLINES FOR DEPOSITIONS AND DISPOSITIVE
                                                                MOTIONS; [PROPOSED] ORDER
                                          Case 2:18-cv-01072-MCE-AC Document 119 Filed 02/24/21 Page 2 of 3


                                      1           Plaintiff Kamlesh Banga, in pro per (“Banga”), and Defendants Ameriprise Auto & Home

                                      2   Insurance Agency, Inc. and IDS Property Casualty Insurance Company (“IDS”) (collectively

                                      3   “Defendants”), by and through their attorneys of record, hereby stipulate as follows:

                                      4           WHEREAS, on December 17, 2020, the Court issued an order that extended the discovery

                                      5   deadline to March 3, 2021, and the deadline for dispositive motions to April 7, 2021. (ECF No.

                                      6   91.) No trial date has been set for this action.

                                      7           WHEREAS, IDS’ witnesses1 are directly involved in handling extensive claims resulting

                                      8   from the catastrophic freeze and power shut off events that recently occurred in Texas. It would

                                      9   be overly burdensome on the witnesses to prepare and sit for deposition within the next few weeks,

                                     10   while they are working to compensate victims.

                                     11           WHEREAS, the parties have met and conferred, and agree that Banga should be permitted
Gordon Rees Scully Mansukhani, LLP




                                     12   to take the Rule 30(b)(6) depositions of Defendants after the close of discovery. The parties agree
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   that Banga should have until May 3, 2021 to complete the Rule 30(b)(6) depositions of Defendants,

                                     14   and the deadline for hearings on dispositive motions should be continued to June 9, 2021.

                                     15           WHEREAS, the parties are not requesting a continuance of any other deadlines, including

                                     16   the deadline to complete discovery other than the Rule 30(b)(6) depositions of Defendants.

                                     17           WHEREAS, this is the parties’ second stipulation for a continuance of deadlines.

                                     18           THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

                                     19           Banga should have until May 3, 2021 to complete the Rule 30(b)(6) depositions of

                                     20   Defendants and the deadline for hearings on dispositive motions should be continued to June 9,

                                     21   2021.

                                     22           SO STIPULATED.

                                     23   Dated: February 23, 2021

                                     24                                                  By /s/ Kamlesh Banga (as authorized on 2.23.21)
                                                                                                Kamlesh Banga
                                     25                                                  PLAINTIFF IN PRO PER
                                     26

                                     27
                                          1
                                           One of IDS’ Rule 30(b)(6) witnesses has also been designated as the Rule 30(b)(6) witness on
                                     28   behalf of Agency.
                                                                                        -1-
                                             STIPULATION TO EXTEND DEADLINES FOR DEPOSITIONS AND DISPOSITIVE
                                                                             MOTIONS; ORDER
                                          Case 2:18-cv-01072-MCE-AC Document 119 Filed 02/24/21 Page 3 of 3


                                      1   Dated: February 23, 2021                    GORDON REES SCULLY MANSUKHANI, LLP

                                      2

                                      3                                               By /s/ Jennifer N. Wahlgren
                                                                                             Jordan S. Altura
                                      4                                                      Jennifer N. Wahlgren
                                                                                      Attorneys for Defendants
                                      5                                               AMERIPRISE AUTO & HOME INSURANCE
                                                                                      AGENCY, INC. and IDS PROPERTY
                                      6                                               CASUALTY INSURANCE COMPANY
                                      7

                                      8

                                      9                                       [PROPOSED] ORDER

                                     10          The Court, having reviewed the stipulation, hereby finds good cause to modify the Status

                                     11   Order in this action as follows: Banga shall have until May 3, 2021 to conduct the Rule 30(b)(6)
Gordon Rees Scully Mansukhani, LLP




                                     12   depositions of Defendants and the deadline for hearings on dispositive motions shall be continued
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   to June 9, 2021.

                                     14          IT IS SO ORDERED.

                                     15

                                     16   Dated: February 24, 2021

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -2-
                                              STIPULATION TO EXTEND DEADLINES FOR DEPOSITIONS AND DISPOSITIVE
                                                                      MOTIONS; ORDER
